UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6045


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS YOUNG,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:07-cr-00671-MBS-1)


Submitted: July 30, 2020                                          Decided: August 4, 2020


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Travis Young, Appellant Pro Se. Jane Barrett Taylor, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Young appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) (2018) motion seeking relief under Section 404 of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194. In its brief order, the district court appears to

have determined that Young—who is serving a revocation sentence originating from a

2007 conviction for possession with intent to distribute 50 grams or more of cocaine base—

is ineligible for relief. Based on our review of the record, we conclude that Young is, in

fact, eligible for a sentence reduction. See United States v. Venable, 943 F.3d 187, 194

(4th Cir. 2019). Accordingly, we vacate the district court’s order and remand for

consideration of Young’s motion on the merits. * We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
           By this disposition, we express no view on Young’s entitlement to relief.

                                               2